In an action to recover damages based on alleged fraudulent conveyances, the defendants appeal from an order of the Supreme Court, Putnam County (Sweeny, J.), dated March 8, 2004, which, inter alia, granted the plaintiffs’ motion for leave to enter a judgment on the issue of liability based upon the defendants’ failure to answer or appear.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, and the motion is denied.
The defendants failed to preserve for appellate review their contention that the plaintiffs’ motion for leave to enter a default judgment should have been denied for lack of compliance with CPLR 3215 (f) (see Fernandez v HC Jams, Inc., 261 AD2d 504, 505 [1999]; Matter of People v New Woman, 197 AD2d 525, 526 [1993]). However, the Supreme Court should not have granted the motion in the absence of an affidavit of facts by the plaintiffs or a complaint verified by a party with personal knowledge of the facts (see Goodman v New York City Health & Hosps. Corp., 2 AD3d 581 [2003]; Drake v Drake, 296 AD2d 566 [2002]; Fiorino v Yung Poon Yung, 281 AD2d 513 [2001]; Finnegan v Sheahan, *567269 AD2d 491 [2000]). Accordingly, we reverse. Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.